DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 15 is objected to because of the following informalities:  “berthing” should be –breathing--  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-9, 15-16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frank et al (US Pat. No. 6,467,477 as cited on Applicant’s IDS), hereinafter Frank.
Regarding claim 1, Frank teaches a respiratory therapy device (abstract, Fig. 4) configured to supply a flow of breathable gas to a user via a breathing gas delivery conduit (Fig. 6: 54, Col. 6: lines 60-63) and a patient interface (Fig. 6: 56, Col. 6: lines 62-65); the device comprising:
a controller configured to control a pressure of the breathable gas supplied to the user (Fig. 1: 38, Fig. 4: 66, Col. 7: lines 55-60, Col. 2: lines 37-50, Col. 4: lines 10-15); and
wherein the controller is configured to control the device according to a variable ventilation profile to repeatedly increase the pressure of the breathable gas supplied to the user from a first pressure to a second pressure over more than one breath (Figs. 2-3, Fig. 6, Fig. 12, Col. 2: lines 30-36, lines 55-60 Frank teaches repeated pressure increases over a predetermined number of respiratory cycles); and
in response to the second pressure being reached or maintained for a predetermined period of time (Fig. 2, Fig. 7c, 7d), to
to decrease the pressure of the breathable gas supplied to the user from the second pressure to the first pressure during one or more periods of exhalation. (Figs. 7C, 7D, Col. 9: lines 49-56)

Regarding claim 2, Frank teaches the device of claim 1, and further teaches wherein the controller is configured to increase the pressure of the breathable gas supplied to the user from the first pressure to the second pressure over a predetermined number of breaths. (Col. 2: lines 30-35, Col. 9: lines 14-15, input a desired number of breaths for ramp cycle)

Regarding claim 3, Frank teaches the device of claim 1 wherein the increased pressure is supplied asynchronously with the breathing pattern of the user, wherein a timing of the increased pressure is not synchronous with inspiratory and/or expiratory phases of the breath. (Col. 8: lines 25-30, pressure may vary based on ramp function but not based on the particular cycle or phase of the respiratory cycle.)

Regarding claim 7, Frank teaches the device of claim 1, wherein the controller is configured to control the device to increase the pressure of the breathable gas supplied to the user from the first pressure to the second pressure via a single step increase from the first pressure to the second pressure. (Figs. 7c, 7d shown a single ramp increase in a single step from a first pressure to a second pressure over multiple breaths/respiratory cycles)

Regarding claim 8, Frank teaches the device of claim 1 and further teaches wherein the controller is configured to control the device to increase the pressure of the breathable gas supplied to the user via a plurality of step increases from the first pressure to the second pressure. (Figs. 2 and Fig. 3, multiple step increases until pressure at T2 is reached.

Regarding claim 9, Frank teaches the device of claim 1, and further teaches wherein the controller is configured to control the device to increase the pressure of the breathable gas supplied to the user from the first pressure to the second pressure via at least one ramped increase from the first pressure to the second pressure. (Figs. 7c, 7d shown a single ramp increase in a single step from a first pressure to a second pressure over multiple breaths/respiratory cycles)

Regarding claim 15, Frank teaches the respiratory therapy device of claim 1 and further teaches comprising one or more sensors configured to measure data relating to the user’s breathing pattern wherein the one or more sensors are configured to measure at least on respiration signal of the user (Col 8: lines 12-15, Col. 8: lines 35-40 based on flow output can determine respiratory cycle), the at least one respiration signal indicative of any one or more of flow rate (Col. 8: lines 35-40), pressure data, or thoracic movement of a user. 

Regarding claim 16, Frank teaches the respiratory device of claim 15 and further teaches wherein the at least one respiratory signal is indicative of an onset, duration and or end of inspiration and an onset, duration and or end of exhalation. (Col. 8: lines 39-45)

Regarding claim 18, Frank teaches the respiratory therapy device of claim 1, and further teaches wherein the controller is configured to increase the pressure supplied to the user from the first pressure to the second pressure by increasing the pressure by about 1 to 15 cm H2O. (Col. 9: lines 10-20)

Regarding claim 32, Frank teaches a method of providing respiratory therapy using a device (fig. 4, abstract) configured to supply a flow of breathable gas to a user via a breathing gas delivery conduit (Fig. 6: 54, Col. 6. Lines 60-63) and a patient interface (Fig. 6:56); comprising the steps of:
using a controller of the device to control the device according to a variable ventilation profile ((Fig. 1: 38, Fig. 4: 66, Col. 7: lines 55-60, Col. 2: lines 37-50, Col. 4: lines 10-15)) to:
a. increase a pressure of the breathable gas supplied to the user from a first pressure to a second pressure over more than one breath (Figs. 2-3, Fig. 6, Fig. 12, Col. 2: lines 30-36, lines 55-60 Frank teaches repeated pressure increases over a predetermined number of respiratory cycles); and
b. after the second pressure is reached or maintained for a predetermined period of time (Figs. 2, 7c, 7d) to
c. decrease the pressure of the breathable gas supplied to the user from the second pressure to the first pressure during one or more periods of exhalation. (Figs. 7C, 7D, Col. 9: lines 49-56)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Frank.
Regarding claim 10, Frank teaches the device of claim 9, and in another embodiment teaches wherein the controller is configured to control the device to increase the pressure of the breathable gas supplied to the user from the first pressure the second pressure via a plurality of ramped increases from the first pressure to the second pressure. (Fig. 12)
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have modified Frank to have plurality of ramped increases of the alternative embodiment of Frank, since Frank teaches the ramp functions may have various shapes to control with a high degree of flexibility how the treatment level to the patient changes over the respiratory cycles. (Col. 6: lines 30-35)

Regarding claim 12, Frank teaches the device of claim 1 but does not teach wherein the first pressure increases over successive cycles. 
However, under a different interpretation of Frank, Frank teaches wherein the first pressure increases over successive cycles. (See Fig. 3, if   pressure r1 is taken to be first pressure and the next cycle starts at r2, then the pressure increases over successive cycles.
It would have been obvious to a person of ordinary skill in the art to have modified Frank to have the alternative to have the pressure increase over successive cycles since Frank teaches that a wide variety of ramp functions are possible to control how treatment is provided to the patient over respiratory cycles. (Col. 5: lines 30-35)

Regarding claim 14, Frank teaches the device of claim 1 but does not teach wherein the second pressure increases over successive cycles.
However, under a different interpretation of Frank, Frank teaches wherein the second pressure increases over successive cycles. (See Fig. 3, if second is taken to be the step increase after r1, the next cycle would be the pressure increase after r2. Therefore, Frank teaches a successive increase of the second pressure.)
It would have been obvious to a person of ordinary skill in the art to have modified Frank to have the alternative to have the second pressure increase over successive cycles since Frank teaches that a wide variety of ramp functions are possible to control how treatment is provided to the patient over respiratory cycles. (Col. 5: lines 30-35)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Frank in view of Meier et al (US 2006/0249149, as cited on Applicant’s IDS), hereinafter Meier.
Regarding claim 4, Frank teaches the device of claim 1 but does not teach wherein the increased pressure is supplied semi-synchronously.
However, Meier teaches further teaches a respiratory therapy device (Fig. 3) configured to supply a flow of breathable gas to a user (paragraph 168) via a breathing gas delivery conduit (Fig. 3: 32) and a patient interface (Fig. 3:31) wherein the increased pressure is supplied semi-synchronously with the breathing pattern of the user, wherein a timing of the increased pressure is synchronous with part of inspiratory and/or expiratory phases of the breath. (Paragraph 145 -147, the individual titration sequences can be fixed with respect to their duration but changes in pressure occur in given respiration phases.)
It would have been obvious to a person of ordinary skill in the art to have substituted the asynchronous pressure increase of the respiratory device of Frank for the semi-synchronous pressure increases as taught by Meier since either method would provide the predictable result of increasing pressure over multiple breaths. 

Claims 5, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Frank in view Hete et al (US 2016/0089509), hereinafter Hete
Regarding claim 5, Frank teaches the device of claim 1, but does not teach the pressure is supplied asynchronously with the breathing pattern.
However, Hete teaches a respiratory device (Fig. 1) configured to supply a flow of breathable gas to a user (paragraph 22) and teaches wherein the increased pressure is supplied synchronously with the breathing pattern of the user, wherein a timing of the increased pressure is synchronous with inspiratory and/or expiratory phases of the breath. (Figs. 2a, 2b)
It would have been obvious to a person of ordinary skill in the art to have substituted the asynchronous pressure increase of the respiratory device of Frank for the synchronous pressure increases as taught by Hete since either method would provide the predictable result of increasing pressure over multiple breaths. 

Regarding claim 19, Frank teaches the respiratory device of claim 2 but does not teach the controller is configured to adjust the predetermined number of breaths over which the increased pressure is supplied in response to a characteristic of the user’s breathing pattern. 
Hete teaches a respiratory therapy device (Fig. 1) configured to supply a flow of breathable gas to a user (paragraph 22), and further teaches wherein the controller is configured to adjust the predetermined number of breaths over which the increased pressure is supplied in response to a characteristic of the user’s breathing pattern. (paragraph 44, the number of inhalations may be based on previous respiration)
It would have been obvious to a person of ordinary skill in the art to have modified Frank to adjust the predetermined number of breaths that increased pressure is supplied in response to the users breathing pattern as taught by Hete, since Frank teaches the time can be measured or set based on the respiratory cycle count to be sensitive to the respiratory characteristics of the patient. (Col. 10: lines 12-16)

Regarding claim 20, Frank in view of Hete teaches the respiratory therapy device of claim 19 and further teaches wherein the characteristic is a current CO2 level. (Paragraph 49, based on end tidal CO2 level relative to end tidal CO2 threshold)


Allowable Subject Matter

Claims 26-27 are allowed.
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 6, 26 and 27 Frank teaches a respiratory device which increases pressure over multiple breath cycles but does not teach wherein the pressure of the breathable gas supplied to the user is decreased during a single period of exhalation.
Although Hete teaches a respiratory device (Fig. 1) configured to supply a flow of breathable gas to a user (paragraph 22), wherein the pressure of the breathable gas supplied to the user is decreased during a single period of exhalation. (Figs. 2a, 2b, the high pressure is decreased after breath stacking sequence is complete). It would not be obvious to apply this teaching to Frank. 


Response to Arguments
Applicant's arguments filed 2/24/22 have been fully considered but they are not persuasive.
Applicant argues that the cited prior art to Frank does not disclose to repeatedly increase pressure supplied to a user. The examiner respectfully disagrees. With regards to the Frank reference, Frank teaches repeatedly increasing pressure over a number of respiratory cycles.  (Col. 4: lines 25-35) The pressure increases are performed in an incremental manner over several breath cycles and are considered to be repeatedly increasing. 
Applicant further argues that Meier and Hete do not teach rapidly decreasing the pressure once a threshold pressure is reached. This is considered persuasive and these rejections have been withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET M LUARCA whose telephone number is (303)297-4312. The examiner can normally be reached 6:00 am - 3:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET M LUARCA/Primary Examiner, Art Unit 3785